Per Curiam.

This is a motion to strike the name of respondent from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law.
Respondent was admitted to practice as an attorney in the State of New York on March 19, 1969, by the Appellate Division of the Supreme Court, Second Judicial Department. On April 15, 1976, he pleaded guilty to the crime of grand larceny in the third degree. On July 12, 1976, a judgment of conviction was rendered in the Supreme Court of the State of New York, New York County, and a term of imprisonment imposed.
Grand larceny in the third degree is a class E felony under the laws of this State. (Penal Law, § 155.30.) Upon his conviction for such crime, respondent ceased to be an attorney and counselor at law in this State. (Judiciary Law, § 90, subd 4.)
Accordingly, the motion to strike is granted.
Stevens, P. J., Markewich, Birns, Lane and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.